Citation Nr: 0512635	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  98-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include xerosis and pruritis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by headaches.

5.  Entitlement to a compensable disability evaluation for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973, and from February 1975 to February 1978.  This 
case arises from October 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In an April 1999 decision, the Board, in pertinent part, 
granted service connection for right ear hearing loss and 
remanded the issues of entitlement to service connection for 
a dental disability for compensation purposes and for a skin 
disorder to include xerosis and pruritis.

A June 2002 rating decision denied the veteran's claims for 
service connection for a psychiatric disorder to include 
post-traumatic stress disorder and for a back disorder.  It 
also denied a compensable evaluation for right ear hearing 
loss, and determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
headaches.

In March 2005, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A transcript of that hearing is of record.  At the 
hearing, the veteran withdrew the matter of entitlement to 
service connection for a dental disability for compensation 
purposes.  Accordingly, that matter will not be addressed 
further in this decision. 
The issues of entitlement to a compensable disability 
evaluation for hearing loss, right ear, and entitlement to 
service connection for:  a skin disorder, to include xerosis 
and pruritis; an acquired psychiatric disorder, to include 
post-traumatic stress disorder; a low back disorder; and a 
disability manifested by headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for a headache disorder 
in October 1973; the veteran did not appeal this decision.

2.  Newly-submitted medical evidence is material to the issue 
of service connection for a disability manifested by 
headaches and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1973 decision is final.  38 U.S.C.A. 
§4004 (b) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

2.  The veteran's claim for entitlement to service connection 
for a disability manifested by headaches is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for entitlement to service 
connection for a headache disability in 1973.  The RO denied 
the claim in an October 1973 rating decision.  The veteran 
did not appeal this decision and it thus became final one 
year after he was notified of the decision.  38 U.S.C.A. 
§4004 (b) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

Since 1973, the veteran has submitted additional evidence in 
support of a claim for the same benefit.  The Federal Circuit 
Court of Appeals has held that the provisions of 38 U.S.C.A. 
§ 5108 dictate that the Board does not have jurisdiction to 
consider a claim which has been previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find.  

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

The RO denied the veteran's 1973 claim on the basis that 
while the service medical records showed complaint of 
headaches, there was no evidence of a current headache 
disability.  

Among the new evidence added to the record since 1973 are 
private treatment records dated in January 1996 showing a 
complaint of severe headache, and in March 1997 showing a two 
week history of dull frontal intermittent headaches.  

These private treatment records are new, in that they were 
not previously considered by the RO in the 1983 decision.  
They are also material, because they relate to an 
unestablished fact necessary to substantiate the claim, are 
neither cumulative nor redundant of the evidence of record in 
October 1973, and raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the veteran's claim for entitlement to service 
connection for a disability manifested by headaches should be 
reopened.
Prior to further appellate review, however, due process 
dictates that the actions requested in the REMAND below be 
completed.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a disability manifested by headaches 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a disability manifested 
by headaches is reopened.


REMAND

In April 2005, the veteran submitted private and VA medical 
records to the Board.  These records were not accompanied by 
a waiver of RO consideration.  

The veteran was found disabled by the Social Security 
Administration in a decision dated in November 2004.  The 
records used in that determination have not been obtained, 
and are necessary for proper consideration of the veteran's 
claims.  Additionally, the veteran has reported that he 
retired on disability from his employment at the VA Medical 
Center.  The federal disability determination and any records 
used in that determination should also be obtained.

The veteran contends that he has a chronic acquired 
psychiatric disorder, which he believes is post-traumatic 
stress disorder.  He has reported stressors associated with 
his duty as a Medical Assistant at Walter Reed Army Medical 
Center in Washington, D.C, in the early 1970s, when he worked 
with severely disabled troops who had recently returned from 
Vietnam.  Medical evidence of record shows treatment in 1989 
and 1990 for schizophrenia, and more recently for depression.  
The veteran has not been provided with a VA psychiatric 
examination.

The service medical records show complaints of headaches in 
September 1971 and March 1972.  Private treatment records 
dated in January 1996 show a complaint of severe headache, 
and in March 1997 show a two week history of dull frontal 
intermittent headaches.  The veteran should be provided with 
a VA examination to determine the nature and etiology of his 
claimed headaches.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) file 
of the veteran, to specifically include 
all records before the SSA administrative 
law judge (ALJ) who made the November 
2004 determination that the veteran was 
disabled.

2.  The RO should obtain and associate 
with the claims folder the complete file 
of the federal disability determination 
that the veteran was disabled from his 
employment position at the VAMC, and any 
medical records used in that 
determination.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability, including post-traumatic 
stress disorder, shown on evaluation.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.

If post-traumatic stress disorder is 
diagnosed, the psychiatrist should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.

If a psychiatric disorder other than 
post-traumatic stress disorder is 
diagnosed, the examiner should then 
express an opinion as to whether there is 
a 50 percent probability or greater that 
any such diagnosed disability, which is 
found on examination, is related to, or 
caused by, the veteran's active military 
service.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to determine the 
nature and probable etiology of any 
disability manifested by headaches.  The 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
such diagnosed disability is related to, 
or caused by, the veteran's active 
military service.  The veteran's claims 
folder should be available for review in 
conjunction with the examination, and the 
examiner is specifically requested to 
review the service medical records and 
private treatment records summarized 
above.  All findings, and the reasons and 
bases therefore, should be set forth in a 
clear and logical manner on the 
examination report.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.

5.  After the development requested above 
has been completed, the RO should again 
review the record, including the evidence 
submitted by the veteran to the Board in 
April 2005.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


